DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1-20 are condition for allowance.
2.	Claims 1-20 has overcome the rejection of nonstatutory double, necessitated by the current amendment.

Allowable Subject Matter
3.	Claims 1-20 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15, and 21 limit to a method, system, and computer-readable hardware storage device as claimed.
The previous rejection under the Ginter, et al. and Fuh, et al. combination was overcome by the current amendments.  Further searching failed to disclose prior art that reads on a server stores user profile information of a remote user, the first user profile information includes both user-provided information that identifies the user, encrypts the first user profile information to restrict the server from accessing the first user profile information, where an encryption key for decrypting the first user profile information is not locally stored on the server after encrypting the user profile information, and after the server stores the user profile information in response to determining that access to the first user profile information is needed and requests authorization information includes encryption key from the remote user device. Prior art further fails to include , the server receives authorization information with the encryption key temporarily  by the remote user, via a client device, in order to control and restrict the server access to the first user profile stored at the server, whereby decrypts the first user profile information enables access to the first user profile information by the server using the received authorization information, and automatically re-encrypts the first user profile information to restrict the server from accessing the first user profile information stored at the server subsequent to the first user profile information being accessed by the server where subsequent to re-encrypting the first user profile, the decryption key is not locally stored on the server. 
Therefore, none of the references alone or in combination disclose or suggest the invention as claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435